Case: 16-41673      Document: 00514127074         Page: 1    Date Filed: 08/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 16-41673
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                            August 22, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

MANUEL RAMIRO MARTINEZ-RIVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-488-1



Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Manuel Ramiro Martinez-Rivera pleaded guilty to illegally reentering
the country after he was deported, and he received a 57-month sentence. On
appeal, Martinez-Rivera contends that the district court erred by imposing a
16-level enhancement under U.S.S.G. § 2L1.2(a)(1)(A)(ii) (2015) based on a
finding that his prior Texas aggravated assault conviction was a crime of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41673    Document: 00514127074     Page: 2   Date Filed: 08/22/2017


                                 No. 16-41673

violence. We review this determination de novo. United States v. Alay, 850
F.3d 221, 223 (5th Cir. 2017).
      Acknowledging that in United States v. Guillen-Alvarez, 489 F.3d 197,
198 (5th Cir. 2007), this court held that Texas aggravated assault is an
enumerated crime of violence for purposes of § 2L1.2(a)(1)(A)(ii) (2015),
Martinez-Rivera argues that the court’s conclusion has been called into
question by the reasoning of other circuit courts. However, one panel of this
court may not overrule the decision of another absent an intervening change
in the law, for instance through a superseding decision of the Supreme Court
or this court sitting en banc. United States v. Traxler, 764 F.3d 486, 489 (5th
Cir. 2014). Moreover, this court has recently reaffirmed the holding in Guillen-
Alvarez. United States v. Shepherd, 848 F.3d 425, 428 (5th Cir. 2017).
      The district court’s judgment is AFFIRMED.




                                       2